Case 3:18-cr-04683-GPC Document 84-1 Filed 04/12/19 PageID.703 Page 1 of 4




 1 BIENERT, MILLER & KATZMAN, PLC
   Thomas H. Bienert, Jr., State Bar No. 135311
 2 James Riddet, State Bar No. 39826
   Whitney Z. Bernstein, State Bar No. 304917
 3 903 Calle Amanecer, Suite 350
   San Clemente, California 92673
 4 Telephone: (949) 369-3700
   Email: tbienert@bmkattorneys.com
 5        jriddet@bmkattorneys.com
          wbernstein@bmkattorneys.com
 6
   Attorneys for Defendant Mohammed Abdul Qayyum
 7
   Additional counsel on next page
 8
 9                      UNITED STATES DISTRICT COURT
10                   SOUTHERN DISTRICT OF CALIFORNIA
11
12 UNITED STATES OF AMERICA,               CASE NO. 18-CR-04683-GPC
                                           Hon. Gonzalo P. Curiel
13             Plaintiff,
                                           DECLARATION OF WHITNEY Z.
14       vs.                               BERNSTEIN IN SUPPORT OF
                                           REPLY TO DEFENDANTS’
15 JACOB BYCHAK, MARK                      MOTION:
   MANOOGIAN, MOHAMMED
16 ABDUL QAYYUM, AND PETR                  (1) TO DISMISS THE CAN-SPAM
   PACAS,                                  ACT COUNTS (6 THROUGH 10)
17         Defendants.                     OF THE INDICTMENT AS VOID
                                           FOR VAGUENESS;
18                                         (2) IN THE ALTERNATIVE, TO
                                           DISMISS COUNTS 6 THROUGH 10
19                                         FOR FAILURE TO STATE AN
                                           OFFENSE;
20                                         (3) TO DISMISS THE
                                           CONSPIRACY COUNT (1)
21
22                                         Hearing Date: April 19, 2019
                                           Hearing Time: 1:00 p.m.
23                                         Department: Courtroom 2D
24
25
26
27
28
                                                              Case No. 18-CR-04683-GPC
      DECLARATION OF WHITNEY Z. BERNSTEIN ISO REPLY TO MOTION TO DISMISS
Case 3:18-cr-04683-GPC Document 84-1 Filed 04/12/19 PageID.704 Page 2 of 4




 1 LAW OFFICE OF DAVID W. WIECHERT
   David W. Wiechert, State Bar No. 94607
 2 Jessica C. Munk, State Bar No. 238832
   William J. Migler, State Bar No. 318518
 3 27136 Paseo Espada, Suite B1123
   San Juan Capistrano, California 92675
 4 Telephone: (949) 361-2822
   Email: dwiechert@aol.com
 5        jessica@davidwiechertlaw.com
          william@davidwiechertlaw.com
 6
   Attorneys for Defendant Jacob Bychak
 7
 8 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
   AND POPEO, P.C.
 9 Randy K. Jones, State Bar No. 141711
   3580 Carmel Mountain Road, Suite 300
10 San Diego, California 92130
   Telephone: (858) 314-1510
11 rkjones@mintz.com
12 Attorney for Defendant Mark Manoogian
13
   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
14 DROOKS, LINCENBERG & RHOW, P.C.
   Gary S. Lincenberg, State Bar No. 123058
15 Naeun Rim, State Bar No. 263558
   1875 Century Park East, 23rd Floor
16 Los Angeles, California 90067-2561
   Telephone: (310) 201-2100
17 Facsimile: (310) 201-2110
   Email: glincenberg@birdmarella.com
18        nrim@birdmarella.com
19
     Attorneys for Defendant Petr Pacas
20
21
22
23
24
25
26
27
28
                                                            Case No. 3:18-CR-04683-GPC
       DECLARATION OF WHITNEY Z. BERNSTEIN ISO REPLY TO MOTION TO DISMISS
Case 3:18-cr-04683-GPC Document 84-1 Filed 04/12/19 PageID.705 Page 3 of 4




 1                 DECLARATION OF WHITNEY Z. BERNSTEIN
 2        I, Whitney Z. Bernstein, declare as follows:
 3        1.     I am an active member of the Bar of the State of California and an
 4 associate at Bienert, Miller & Katzman, PLC., attorneys of record for Defendant
 5 Mohammed Abdul Qayyum in this action. I make this declaration in support of
 6 Defendants’ Reply Memorandum of Points and Authorities In Support of Defendants’
 7 Motion: (1) To Dismiss the CAN-SPAM Act Counts (6-10) of the Indictment as Void
 8 for Vagueness; (2) In the Alternative, to Dismiss Counts 6-10 for Failure to State an
 9 Offense; and (3) To Dismiss the Conspiracy Count (1) (the “Reply Mem.”). Except
10 for those matters stated on information and belief, I make this declaration based upon
11 personal knowledge and, if called upon to do so, I could and would so testify.
12        2.     Attached as Exhibit 2 is a true and correct copy of a Letter from the
13 Office of the General Counsel of the National Science Foundation dated August 30,
14 2012, located at https://via.hypothes.is/https://www.internetgovernance.org/wp-
15 content/uploads/NSF_GC_Letter_RE_ARIN.pdf.
16
17        I declare under penalty of perjury that the foregoing is true and correct, and
18 that I executed this declaration on April 12, 2019, at San Clemente, California.
19
20                                             s/ Whitney Z. Bernstein
                                               Whitney Z. Bernstein
21
22
23
24
25
26
27
28
                                              1                     Case No. 3:18-CR-04683-GPC
      DECLARATION OF WHITNEY Z. BERNSTEIN ISO REPLY TO MOTION TO DISMISS
Case 3:18-cr-04683-GPC Document 84-1 Filed 04/12/19 PageID.706 Page 4 of 4




 1                           CERTIFICATE OF SERVICE
 2        Counsel for Defendant Mohammed Abdul Qayyum certifies that the foregoing
 3 pleading has been electronically served on the following parties by virtue of their
 4 registration with the CM/ECF system:
 5
                                   David W. Wiechert
 6
                                    Jessica C. Munk
 7                                  William J. Migler
 8                             Attorneys for Jacob Bychak

 9                                   Randy K. Jones
10                            Attorney for Mark Manoogian

11                                  Gary Lincenberg
12                                     Naeun Rim
                                 Attorney for Peter Pacas
13
14                                   Melanie Pierson
                                      Robert Ciaffa
15                                     Sabrina Feve
16                               Assistant U.S. Attorneys

17
18                                    Respectfully submitted,
19                                    BIENERT, MILLER & KATZMAN, PLC
     Dated: April 12, 2019
20
21                                    By: s/ Whitney Z. Bernstein
                                      Whitney Z. Bernstein
22
                                      Attorneys for Defendant
23                                    Mohammed Abdul Qayuum
24
25
26
27
28
                                            2                   Case No. 3:18-CR-04683-GPC
       DECLARATION OF WHITNEY Z. BERNSTEIN ISO REPLY TO MOTION TO DISMISS
